 


113 HR 1774 IH: Wounded Veteran Job Security Act
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1774 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2013 
Mr. Doggett (for himself, Mr. Grimm, Mr. Cartwright, Mr. Conyers, Mr. DeFazio, Mr. Grijalva, Ms. Eddie Bernice Johnson of Texas, Ms. Lee of California, Mr. McGovern, Mr. Rangel, Mr. Hinojosa, Ms. Norton, Mr. Enyart, Mr. Dingell, and Mr. Bishop of New York) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to provide for the reemployment of certain persons following absences from a position of employment for the purpose of obtaining medical treatment for certain injuries and illnesses, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Wounded Veteran Job Security Act. 
2.Expansion of definition of service in uniformed services for purposes of USERRASection 4303(13) of title 38, United States Code, is amended to read as follows: 
 
(13)The term service in the uniformed services means the performance of duty on a voluntary or involuntary basis in a uniformed service under competent authority and includes active duty, active duty for training, initial active duty for training, inactive duty training, full-time National Guard duty, a period for which a person is absent from a position of employment for the purpose of an examination to determine the fitness of the person to perform any such duty, a period for which a person is absent from employment for the purpose of performing funeral honors duty as authorized by section 12503 of title 10 or section 115 of title 32, and a period for which a person is absent from a position of employment for the purpose of obtaining medical treatment for an injury or illness recognized by the Secretary of Veterans Affairs as a service-connected, or for which a line of duty document has been granted by the Secretary of Defense.. 
3.Documentation of treatment for purposes of reemployment under USERRASection 4312(f) of such title is amended— 
(1)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5); 
(2)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)A person who submits an application for reemployment due to an absence for the purpose of obtaining medical treatment for an injury or illness referred to in section 4303(13) of this title shall provide to the person’s employer (upon the request of such employer) documentation to establish the individual’s eligibility for reemployment on that basis. Such an application shall include sufficient documentation to establish a link between the injury or illness and the medical treatment the person obtained.; 
(3)in paragraph (3), as so redesignated, by striking paragraph (1) and inserting paragraph (1) or paragraph (2); and 
(4)in paragraph (4)(A), as so redesignated— 
(A)by striking paragraph (2) and inserting paragraph (3); and 
(B)by striking paragraph (1) and inserting paragraph (1) or should be deemed ineligible for reemployment on the grounds of paragraph (2). 
4.Notification of employer of intent to return to a position of employmentSection 4312(e)(1)(A) of such title is amended by inserting after 31 days the following: or a person who was absent from a position of employment for the purpose of obtaining medical treatment for an injury or illness recognized by the Secretary of Veterans Affairs as a service-connected, or for which a ‘line of duty’ document has been granted by the Secretary of Defense. 
5.Effective dateThe amendments made by this Act shall take effect on the date that is 90 days after the date of the enactment of this Act. 
 
